uncz
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                  —-cz




                                                                                          LJ -.
STATE OF WASHINGTON,                       )
                                                  DIVISION ONE
                       Respondent,         )                                      IS
                                                                                          c/j' r".r

                                                  No. 73762-7-1
                  v.                       )
                                                                                  sr
                                                  UNPUBLISHED OPINION                     ZC """

MICHAEL MARKNSEN,

                       Appellant.
                                           i      FILED: December 19, 2016



       Dwyer, J. —As the parties predicted, the Supreme Court's opinion in
State v. Case, No. 92293-4 (Wash. Dec. 8, 2016),

http://www.courts.wa.gov/opinions/pdf/922934.pdf, is dispositive ofthe claim of
error raised in this appeal. The Case decision mandates affirmance of the trial
court's judgment. We so order.

       The sole remaining question regards costs on appeal. This question was
fully briefed by the parties (it was raised in the brief of appellant, addressed in the
brief of respondent, and discussed in appellant's reply brief) and we granted oral
argument on the issue. After full consideration of the question, "we now choose
to exercise our discretion and direct the clerk ofthe court not to award appellate
costs even though the State has substantially prevailed." In re Pers. Restraint of
Flippo, No. 92616-6 (Wash. Dec. 8, 2016), at 8,
http://www.courts.wa.aov/opinions/pdf/926166.pdf.
No. 73762-7-1/2



        Affirmed.



                        ^r/
We corfcur:
    i
                    Skii^a&^jy^